Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth *1438Judicial Department by order of the Supreme Court, Cayuga County [Thomas G. Leone, A.J.], entered October 15, 2012) to review a determination of respondent. The determination found after a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Present—Smith, J.P, Fahey, Peradotto, Lindley and Whalen, JJ.